Name: Commission Decision No 2795/80/ECSC of 31 October 1980 concerning documents which iron and steel undertakings must produce to officials or authorized agents of the Commission collecting information or carrying out checks regarding production and the ECSC levy
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  iron, steel and other metal industries;  technology and technical regulations;  management;  EU finance
 Date Published: 1980-10-31

 Avis juridique important|31980S2795Commission Decision No 2795/80/ECSC of 31 October 1980 concerning documents which iron and steel undertakings must produce to officials or authorized agents of the Commission collecting information or carrying out checks regarding production and the ECSC levy Official Journal L 291 , 31/10/1980 P. 0030 - 0031 Spanish special edition: Chapter 13 Volume 11 P. 0083 Portuguese special edition Chapter 13 Volume 11 P. 0083 COMMISSION DECISION No 2795/80/ECSC of 31 October 1980 concerning documents which iron and steel undertakings must produce to officials or authorized agents of the Commission collecting information or carrying out checks regarding production and the ECSC levy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas, in order to carry out its task under the ECSC Treaty, the Commission imposes levies on the coal and steel production of undertakings in the Member States; Whereas Commission Decision No 2794/80/ECSC (1) introduced a system of steel production quotas; Whereas a standard series of documents should be used for the purpose of collecting the levy and checking that production quotas are met; Whereas it is hence appropriate that all iron and steel undertakings subject to the ECSC levy and to the system of steel production quotas should be asked to produce the same documents for inspection by officials or authorized agents of the Commission collecting information and carrying out inspections; Whereas Commission Decision No 74/618/ECSC of 4 December 1974 concerning documents which iron and steel undertakings must produce for inspection by officials or authorized agents of the Commission carrying out checks regarding the ECSC levy (2) has already laid down a number of obligations in this respect ; whereas it has become evident that the documents required are not sufficient to enable effective checks to be carried out, and whereas it must be possible to inspect documents relating to a longer period ; whereas it is therefore necessary to impose further obligations on undertakings in respect of the documents they must produce, HAS ADOPTED THIS DECISION: Article 1 Iron and steel undertakings shall keep and make available, for inspection by officials or authorized agents of the Commission collecting information or carrying out inspections in respect of the levy or production, technical and accounting documents including at least the following: (a) the cast record book or cast history cards (duly numbered and dated); (b) invoices relating to the consumption of raw materials, electricity, gas, fuel oil and oxygen; (c) the manpower log book; (d) records of daily production per tool, shift and product; (e) the stock movement book. Article 2 Iron and steel undertakings must be able to produce, for inspection by officials or authorized agents of the Commission carrying out inspections in respect of the levy and production, the documents referred to in Article 1 and relating to the current calendar year and the six preceding years. Article 3 Iron and steel undertakings which evade their obligations under this Decision shall be liable to the penalties provided for in the third paragraph of Article 47 of the ECSC Treaty. Article 4 Decision No 74/618/ECSC is hereby repealed. Article 5 This Decision shall enter into force on 1 November 1980. (1) See page 1 of this Official Journal. (2) OJ No L 340, 19.12.1974, p. 14. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1980. For the Commission Ã tienne DAVIGNON Member of the Commission